 Case 5:18-cv-01348-DSF-RAO Document 23-1 Filed 11/26/18 Page 1 of 1 Page ID #:100


                                                  SCHEDULE OF PRETRIAL AND TRIAL DATES
CASE NAME:


CASE NO:
Matter                                                          Time           Weeks              Plaintiff(s)   Defendant(s)       Court Order
                                                                               before              Request         Request
                                                                                trial
Trial (jury)(court)(length     days) (Tuesday)                  8:00 AM                            12/3/2019         Same
For Court Trial
Lodge Findings of Fact and Conclusions of Law, LR                                  3               11/12/2019        Same
52, and Summaries of Direct Testimony
PreTrial Conference, LR 16;
                                                                3:00 PM            4               11/5/2019         Same
Hearing on Motions in Limine
For Jury Trial

Lodge Pretrial Conference Order, LR 16-7

File Agreed Set of Jury Instructions and Verdict Forms;                            6               10/22/2019        Same
File Statement Regarding Disputed Instructions, Verdicts,
etc.;

File Oppositions to Motions in Limine

For Jury Trial
File Memo of Contentions of Fact and Law, LR 16-4;

Exhibit & Witness Lists, LR 16-5,6;
                                                                                   7               10/15/2019        Same
File Status Report Regarding Settlement;

File Motions in Limine


Last date to conduct ADR Proceeding, LR 16-15                                      12              9/10/2019         Same
Last day for hearing motions, LR 7                                                 14              8/27/2019         Same
Non-expert Discovery Cut-off                                                                        5/7/2019         Same
Expert Disclosure (initial)                                                                        5/21/2019         Same
Expert Disclosure (rebuttal)                                                                        6/4/2019         Same
Expert Discovery Cut-off                                                                           6/18/2019         Same
Last Date to Amend Pleadings or Add Parties                                                         2/1/2019         Same




                                                                   1. USMJ                                         3. Outside ADR
                                 LR 16-15 ADR Choice:



                                                                   2. Attorney Settlement Panel
                                                            X


                                                                               Exhibit A
